IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-74,986-02


                      EX PARTE ERIC LAVAL THOMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 68897-A IN THE 264th DISTRICT COURT
                                FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of criminal

solicitation of a minor and sentenced to thirty years’ imprisonment. The Seventh Court of Appeals

affirmed his conviction. Thompson v. State, No. 07-12-00454-CR (Tex. Crim. App—Amarillo,

delivered September 19, 2014) (not designated for publication).

        Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                      2

        Based on the record and an affidavit filed by counsel, the trial court has entered findings of

fact and conclusions of law that counsel failed to timely notify Applicant that his conviction had

been affirmed.      The trial court recommends relief be granted and we agree with that

recommendation. However, we disagree with the trial court’s finding of ineffective assistance of

counsel in this case and find that counsel’s failure to timely notify Applicant of the appellate court’s

decision was through no fault of her own. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-12-00454-

CR that affirmed his conviction in Cause No. 68897 from the 264th District Court of Bell County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

       The Applicant’s remaining claims are dismissed. Ex parte Torres 943 S.W.2d 469 (Tex.

Crim. App. 1997).

Delivered: November 25, 2015
Do not publish